On Rehearing.
YOUNG, Justice.
Appellees contend for the first time that H. G. Evans had owned in fee simple at least a fractional part of the lands involved, by virtue of paragraph 2 of the codicil to Mrs. Pulliam’s will. No issue authorizing a finding to such effect was raised in the trial court, and the point has not heretofore been presented in this Court, or briefed. Upon remand of this cause, already ordered, the new matter may be a proper subject for determination by the trial court.
Appellees’ motion for rehearing is overruled.